              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBIN BAPTISTE AND
DEXTER BAPTISTE,                                  CIVIL ACTION
        Plaintiffs,

      v.                                          No. 18-2691

BETHLEHEM LANDFILL COMPANY, :
et al.
       Defendant.

                          ·<
                               ,-<   ORDER
                       \ '?
      AND NOW, this~ day of March 2019, upon consideration of

Defendant's Motion to Dismiss (ECF No. 7), Plaintiffs' Response thereto (ECF

No. 24), and Defendant's Reply in support of its Motion to Dismiss (ECF No. 25),

it is hereby ORDERED and DECREED Defendant's Motion to Dismiss (ECF

No. 7) is GRANTED. Plaintiffs' Complaint (ECF No. 1) is thus DISMISSED.


                                                 BY THE COURT:




                                        1
